DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 3/26/2020 has been fully considered. Claims 3-10 are withdrawn and claims 1-10 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al (JP 2009-118920). A machine translation is being provide as the English translation for Kimura et al (JP 2009-118920).

Regarding claim 1, Kimura disclose a composite sheet of a topsheet (Fig. 3 #10; paragraphs [0001] and [0018]) comprising an upper layer sheet (Fig. 3 #2; paragraph [0018]) and a lower layer sheet (Fig. 2 #3; paragraph [0018]), wherein the upper layer sheet has a top surface comprising a convex portion that rises and a bottom surface comprising the convex portion being recessed (Fig. 3 #6; paragraph [0018]), wherein the upper layer sheet comprises a joint portion adjacent to the convex portion (Fig. 3 #4; paragraph [0018]), wherein the lower layer sheet is joined to the joint portion of the upper layer sheet so as to cover the bottom surface of the convex portion of the upper layer sheet and form a space in cooperation with the convex portion of the upper layer sheet (Fig. 3 #4; paragraph [0018]), wherein the lower layer sheet comprises a convex portion in which a top surface rises to approach the convex portion of the upper layer sheet and in which a bottom surface of the convex portion of the lower layer sheet is recessed (Fig. 3 #8; paragraph [0018]) and wherein the lower layer sheet comprises a joint portion adjacent to the convex portion of the lower layer sheet (Fig. 3 #4; paragraph [0018]).
The upper layer sheet reads on the claimed first sheet. The top surface of the convex portion of the upper layer sheet reads on the claimed curved part in which one surface of the curved part rises. The bottom surface of the convex portion of the upper layer sheet reads on the claimed other surface of the curved part that is recessed. The lower layer sheet reads on the claimed second sheet. The joint portion of the upper layer sheet reads on the claimed boundary portion of the first sheet. The lower layer sheet being joined to the joint portion of the upper layer sheet so as to cover the bottom surface of the convex portion of the upper layer sheet and form a space in cooperation with the convex portion of the upper layer sheet reads on the claimed second sheet being joined to the boundary part of the first sheet such as to cover the curved part of the first sheet so as to form a space in cooperation with the curved part. The convex portion of the lower layer sheet in which a top surface rises to approach the convex portion of the upper layer sheet and in which a bottom surface of the convex portion of the lower layer sheet is recessed reads on the claimed region of which opposing the curved part being provided with a protruding part whose inner surface on the first sheet rises so as to approach the curved part and whose outer surface is on a side opposite to the first sheet is being recessed.  As can be seen in the y direction of the article there is a flat portion a raised portion and a recessed portion and a second flat portion within the curved area of the upper layer sheet.


    PNG
    media_image1.png
    549
    786
    media_image1.png
    Greyscale


Regarding claim 11, Kimura disclose the composite sheet comprising the section B comprising a joint portion of a lower layer sheet being a flat portion surrounding the convex portion of the lower layer sheet in a region opposing one convex portion of the upper layer sheet and being bound to the joint portion of the upper layer sheet (Fig. 3; paragraph [0018]).  Figure 3 shows a small flat portion on both sides of the convex portion for the lower layer sheet within the convex portion of the upper layer.

Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al (JP 2009-118920). A machine translation is being provide as the English translation for Kimura et al (JP 2009-118920).

Regarding claim 2, Kimura discloses the composite sheet comprising height T8 of the convex portion of the lower layer sheet being preferably 15% to 85% of the height T6 of the convex portion of the upper layer sheet (Fig. 3; paragraph [0018]).
	While T8 and T6 are measured from the side opposite the first sheet, given the adjustability of these heights in order to have enhanced liquid return prevention effect, to have the shape of the convex portion to be easily maintained and the convex shape being easy to fit (paragraph [0018] of Kimura) and the heights of these sections compared to the layer thickness, this range would overlap the claimed range. 
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have enhanced liquid return prevention effect, the shape of the convex portion to be easily maintained and the convex shape being easy to fit (paragraph [0018] of Kimura). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art Kimura does not disclose the composite sheet comprising the protruding part of the second sheet contacting the another surface of the first sheet as claimed in claim 12 and the protruding part of the second sheet having an opening at a top thereof.

Response to Arguments
Applicant’s arguments, see page 6, filed 9/28/2020, with respect to the objections to the drawings have been fully considered and are persuasive.  The objections to the drawings have been withdrawn. 

Applicant’s arguments, see page 6, filed 9/28/2020, with respect to 112(b) rejections have been fully considered and are persuasive. The 112(b) rejections have been withdrawn. 

Applicant's arguments filed 9/28/2020 have been fully considered but they are not persuasive.

Applicants argue that Kimura does not disclose the lower sheet 3 does not have a flat surface portion at an area under the projection 6 as claimed in claim 1 and one flat part entirely surrounding one protruding part inside one curved part of the first sheet with the one flat part joined to the boundary part.

The Examiner disagrees and notes that Kimura disclose the composite sheet comprising the section B comprising a joint portion of a lower layer sheet being a flat portion surrounding the convex portion of the lower layer sheet in a region opposing one convex portion of the upper layer sheet and being bound to the joint portion of the upper layer sheet (Fig. 3; paragraph [0018]).
This reads on the claimed flat part and protruding part of the second sheet under a curved part of the first sheet in claim 1 and the flat part entirely surrounding the protruding part such that one flat part and one surrounding part are under one curved part of the first sheet with the one flat part being joined to the boundary part of the first sheet in claim 11

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        
/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785